Case 3:20-cr-00029-DCB-LRA Document 12 Filed 03/16/20 Page 1 of 4

AO 245B(Rev. 02/18) Judgment in a Criminal Case

 

 

 

 

 

 

 

Sheet | JT/fw
SOUTHERN DISTRICT OF MISSISSIPPI
UNITED STATES DISTRICT COURT FILED
Southern District of Mississippi MAR 16 2020
)
UNITED STATES OF AMERICA
; JUDGMENT IN A CRIMINATeyCASE STON

 

 

 

ERMICENDA PEREZ-GONZALES Case Number: 3:20cr29DCB-LRA-001

a/k/a Ermicenda Perez USM Number: 21705-043

Martin Bradley Mills

Defendant’s Attorney

 

THE DEFENDANT:
W\ pleaded guilty to count(s)  single-count Bill of Information

CX pleaded nolo contendere to count(s)
which was accepted by the court.

 

C1 was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
42 U.S.C. § 408(a)(7)(B) Misuse of Social Security Number 05/11/2019 l
The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

(] The defendant has been found not guilty on count(s)

 

C1 Count(s) Ll] is (Jare dismissed on the motion of the United States.

 

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

February 25, 2020
~Date-of Imposition of Judgment
C hay P 2

eae im

Signature of Judge

The Honorable David C. Bramlette III Senior U.S. District Judge
Name and Title of Judge

latch Le Sonat

Date

 
Case 3:20-cr-00029-DCB-LRA Document 12 Filed 03/16/20 Page 2 of 4

AO 245B(Rev, 02/18) Judgment in a Criminal Case

Sheet 2 — Irmprisonment

 

Judgment — Page 2 of
DEFENDANT: ERMICENDA PEREZ-GONZALES = a/k/a Ermicenda Perez

CASE NUMBER: 3:20cr29DCB-LRA-001
IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

time served

(] The court makes the following recommendations to the Bureau of Prisons:

[] The defendant is remanded to the custody of the United States Marshal,

O1 The defendant shall surrender to the United States Marshal for this district:
Cl at Llam OF pm on
C1 asnotified by the United States Marshal.

 

[1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[1 before

 

C$ as notified by the United States Marshal.

CL as notified by the Probation or Pretrial Services Office,

 

 

 

UO
RETURN
I have executed this judgment as follows:
Defendant delivered on to
a » With a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 3:20-cr-00029-DCB-LRA Document 12 Filed 03/16/20 Page 3 of 4

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 3 of A
DEFENDANT: ERMICENDA PEREZ-GONZALES © a/k/a Ermicenda Perez

CASE NUMBER: 3:20cr29DCB-LRA-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
C1] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C} will be entered

after such determination.
[C] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an appresiniieh oe ortioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(4), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Grdered Priority or Percentage
TOTALS $ 0.00 g 0.00

Lj Restitution amount ordered pursuant to plea agreement $

[= The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
LC] the interest requirement is waived forthe [] fine (7 restitution.

[-] the interestrequirement forthe [] fine © restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters LO9A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 3:20-cr-00029-DCB-LRA Document 12 Filed 03/16/20 Page 4 of 4

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

 

 

; Judgment — Page 4 of 4
DEFENDANT: ERMICENDA PEREZ-GONZALES a/k/a Ermicenda Perez —
CASE NUMBER: 3:20cr29DCB-LRA-001

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A fj Lumpsumpayment of$ 100.00 due immediately, balance due
C] not later than or

C1 inaccordancewith O C, OF D, OF E,or C1 F below; or

B (1 Payment to begin immediately (may be combined with (CIC, C1D,or (OF below); or

C (OO Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence _ (@g., 30 of 66 days) after the date of this judgment; or

D ( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g. 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (] Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

1 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

CL] The defendant shall pay the cost of prosecution.
L] The defendant shall pay the following court cost(s):

L] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the Hollows orien: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
